954 So. 2d 83 (2007)
D.W.A., A Child, Appellant,
v.
STATE of Florida, Appellee.
No. 5D06-2816.
District Court of Appeal of Florida, Fifth District.
April 17, 2007.
James S. Purdy, Public Defender, and James R. Wulchak, Assistant Public Defender, Daytona Beach, for Appellant.
Bill McCollum, Attorney General, Tallahassee, and Mary G. Jolley, Assistant Attorney General, Daytona Beach, for Appellee.
PER CURIAM.
AFFIRMED. See State v. Polanco, 658 So. 2d 1123 (Fla. 3d DCA 1995).
PLEUS, C.J., ORFINGER and EVANDER, JJ., concur.